COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00268-CV


FREDRICK DEONE GOODEN                                                APPELLANT

                                         V.

JASON W. SCHOLL, D.                                                  APPELLEES
ALVORADO, D. PIAZZA, S. TRENT,
JAMES ANDERS, TRACI COOKE,
LINDA RICHEY, T.D.C.J.-CID, AND
RICK THALER


                                     ------------

          FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

      Appellant attempts to appeal from the trial court’s order dismissing his

claims against Appellees as frivolous. We dismiss for want of jurisdiction.




      1
       See Tex. R. App. P. 47.4.
        On January 10, 2013, Appellant filed a petition against Appellees raising

claims under the Texas Tort Claims Act. On March 26, 2013, the trial court

dismissed Appellant’s claims as frivolous. See Tex. Civ. Prac. & Rem. Code

Ann. § 14.003 (West 2002).       On August 1, 2013, Appellant filed a notice of

appeal and a motion for an extension of time to file the notice.           Appellant

asserted that he did not receive notice of the trial court’s dismissal until July 10,

2013.

        Although we may extend the time to appeal from an appealable order in a

civil case where the affected party did not receive timely notice, we may not

extend the deadline more than ninety days after the date the order was signed.

See Tex. R. App. P. 4.2(a)(1); see also Tex. R. Civ. P. 306a(4). Appellant’s

motion and notice of appeal were filed more than ninety days after the trial

court’s dismissal order. Therefore, we deny Appellant’s motion and dismiss this

appeal. See Tex. R. App. P. 25.1(b), 43.2(f).



                                             PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: August 22, 2013




                                         2